Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


George Douglas, Appellant                            Appeal from the 2nd District Court of
                                                     Cherokee County, Texas (Tr. Ct. No. 2010-
No. 06-19-00094-CV        v.                         09-0616). Memorandum Opinion delivered
                                                     by Chief Justice Morriss, Justice Burgess
Jack Martinsen and Barbara K. Martinsen-             and Justice Stevens, participating.
Anich, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, George Douglas, pay all costs incurred by reason of
this appeal.



                                                     RENDERED NOVEMBER 17, 2020
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk